PER CURIAM.
Keith Mitán appeals the district court’s1 orders dismissing his defamation complaint with prejudice as a sanction for discovery abuses, pursuant to Federal Rule of Civil Procedure 37(b)(2)(A), and denying post-judgment relief. Upon careful review of the record before us and the parties’ submissions on appeal, we conclude that the district court did not clearly err in finding Mitán willfully violated the court’s clear and repeated discovery orders, and based on that finding, the court did not abuse its discretion by dismissing Mitan’s complaint with prejudice. We also conclude that the court did not abuse its discretion in denying post-judgment relief.
Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Sarah W. Hays, United States Magistrate Judge for the Western District of Missouri, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c).